           Case 21-32156 Document 2 Filed in TXSB on 06/27/21 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                §
 In re:                                         §      Chapter 11
                                                §
 AGILON ENERGY HOLDINGS II LLC                  §      Case No. 21-32156
                                                §
                     Debtor.                    §
                                                §

                 CORPORATE OWNERSHIP STATEMENT PURSUANT TO
                  FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007

          Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and (a)(3), Agilon Energy

II LLC is the 100% owner of Agilon Energy Holdings II LLC.

          Agilon Energy II LLC
          5850 San Felipe, Ste 601
          Houston, TX 77057

 Dated: June 27, 2021                               Respectfully submitted,


                                                    /s/ Simon R. Mayer
                                                    Elizabeth M. Guffy
                                                    Texas Bar No. 08592525
                                                    Simon R. Mayer
                                                    Texas Bar No. 24060243
                                                    LOCKE LORD LLP
                                                    600 Travis St., Suite 2800
                                                    Houston, TX 77002
                                                    Telephone: (713) 226-1200
                                                    Facsimile: (713) 223-3717
                                                    eguffy@lockelord.com
                                                    simon.mayer@lockelord.com

                                                    Proposed Attorneys for
                                                    Agilon Energy Holdings II LLC




                                                1
